—In an action to recover damages, inter alia, for personal injuries, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Underwood, J.), dated July 21, 1993, which granted the defendant’s motion to dismiss the action pursuant to CPLR 3211 (a) (10) and 1001 for failure to join necessary parties.
Ordered that the order and judgment is reversed, on the law, with costs, the defendant’s motion is denied, and the complaint is reinstated.
The plaintiffs commenced this action solely against Suffolk County on the theory of respondeat superior to recover damages allegedly caused by two Suffolk County Police Officers acting in the course of their employment. Contrary to the reasoning of the Supreme Court, the two officers are not necessary parties to this action (see, Cherney v Board of Educ., 31 AD2d 764; Shaw v Village of Hempstead, 20 AD2d 663). The County’s motion to dismiss the action pursuant to CPLR 3211 (a) (10) and 1001 should therefore have been denied. Thompson, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.